Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of January 30, 2020, by and among StoneMor Inc., a Delaware corporation
(“StoneMor”), and each of the other parties listed on the signature pages hereto
(the “Initial Holders” and, together with the Company, the “Parties”).

1. Definitions. As used in this Agreement, the following terms have the meanings
indicated below.

“Agreement” has the meaning set forth in the preamble.

“AIM” means American Cemeteries Infrastructure Investors LLC.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

“Axar” means Axar Capital Management, LP, Axar GP, LLC, Axar Master Fund, Ltd.
and any fund or account managed by Axar Capital Management, LP.

“Blackout Period” has the meaning set forth in Section 3(o).

“Board” means the board of directors of the Company.

“Business Day” means, with respect to the recipient of any notice, any day
except a Saturday, Sunday or other day on which commercial banks in New York, NY
are authorized or required by law to close.

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” means StoneMor.

“Company Securities” means any equity interest of any class or series in the
Company.

“Demand Holder” means AIM and Axar and each transferee of Sponsor Registrable
Securities directly or indirectly (in a chain of title) from a Sponsor if such
transferee to whom the right to request a Demand Registration under Section 2(b)
has been expressly assigned in writing directly or indirectly (in a chain of
title) from a Sponsor as permitted by Section 2(c)(iv) hereof.

“Demand Notice” has the meaning set forth in Section 2(b)(i).

“Demand Registration” has the meaning set forth in Section 2(b)(i).

 



--------------------------------------------------------------------------------

“Effective Date” means the time and date that a Registration Statement is first
declared effective by the Commission or otherwise becomes effective.

“Effectiveness Period” means the period during which the Company is obligated to
use all commercially reasonable efforts to keep a Registration Statement
effective pursuant to Section 2(a) or Section 2(b)(ii) hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Holder” means (i) each Initial Holder unless and until such Initial Holder
ceases to hold any Registrable Securities; and (ii) any holder of Registrable
Securities to whom registration rights conferred by this Agreement have been
transferred in compliance with Section 9(e) hereof; provided that any Person
referenced in clause (ii) shall be a Holder only if such Person agrees in
writing to be bound by and subject to the terms set forth in this Agreement.

“Holder Indemnified Persons” has the meaning set forth in Section 6(a).

“Holder Lock-Up Period” has the meaning set forth in Section 3(p).

“Initial Holders” has the meaning set forth in the Preamble.

“Initiating Holder(s)” means the Demand Holder(s) delivering the Demand Notice
or the Underwritten Offering Notice, as applicable.

“Losses” has the meaning set forth in Section 6(a).

“Managing Underwriter” means, with respect to any Underwritten Offering or
Overnight Underwritten Offering, the book running lead manager or managers of
such Underwritten Offering or Overnight Underwritten Offering.

“Minimum Amount” has the meaning set forth in Section 2(b)(i).

“Non-Sponsor Registrable Securities” means the Shares (other than Restricted
Shares) issued to or acquired by StoneMor GP Holdings, LLC (and each transferee
of StoneMor GP Holdings, LLC who is a Holder in accordance with the provisos to
the definition of Holder provided for herein), and any Shares (other than
Restricted Shares) into which Share Equivalents held by StoneMor GP Holdings,
LLC (and each transferee of StoneMor GP Holdings, LLC who is a Holder in
accordance with the provisos to the definition of Holder provided for herein)
have been or may be converted, exchanged or acquired and any other securities
issued or issuable with respect to such securities by way of a stock dividend or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or reorganization; provided, that any Non-Sponsor
Registrable Security will cease to be a Non-Sponsor Registrable Security when
(a) a registration statement covering such Non-Sponsor Registrable Security has
been declared effective by the Commission and it has been disposed of pursuant
to such effective registration statement, (b) it is sold under circumstances in
which all of the applicable conditions of Rule 144 (or any similar provisions
then in force) under the Securities Act are met, (c)(i) it has been otherwise
transferred, (ii) the Company has delivered a new certificate or other evidence
of ownership for it not bearing any restrictive legend and (iii) it may be
resold without subsequent registration under the Securities Act or (d) it is
held by a Person that is not a Holder in accordance with the provisos to the
definition of Holder provided for herein.

 

2



--------------------------------------------------------------------------------

“Overnight Underwritten Offering” means an Underwritten Offering that is
expected to be launched after the close of trading on one trading day and priced
before the open of trading on the next succeeding trading day.

“Parties” has the meaning set forth in the preamble.

“Piggyback Registration” has the meaning set forth in Section 2(e)(i).

“Piggyback Registration Notice” has the meaning set forth in Section 2(e)(i).

“Piggyback Registration Request” has the meaning set forth in Section 2(e)(i).

“Proceeding” means any action, claim, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or, to the knowledge of the Company, to be threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means, collectively, the Sponsor Registrable Securities
and the Non-Sponsor Registrable Securities.

“Registration Expenses” has the meaning set forth in Section 5.

“Registration Statement” means a registration statement of the Company in the
form required to register under the Securities Act and other applicable law the
resale of the Registrable Securities in accordance with the intended plan of
distribution of each Holder of Registrable Securities included therein, and
including any Prospectus, amendments and supplements to each such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

“Requested Underwritten Offering” has the meaning set forth in Section 2(d)(i).

“Restricted Shares” means any Shares granted to employees, directors or other
service providers of the Company or its Affiliates that, at the time of
determination required under this Agreement, is subject to forfeiture
restrictions (which, for the purposes of this Agreement, shall include any
contingent obligation of such employee, director or other service provider to
forfeit Shares or to transfer Shares at a price below the then prevailing market
price of the Shares).

 

3



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act.

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto and the rules and regulations of the Securities and Exchange
Commission promulgated thereunder.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder (except as set forth in Section 5).

“Share Equivalents” means (without duplication with any other Shares or Share
Equivalents) rights, warrants, options, convertible securities, or exchangeable
securities or indebtedness, or other rights, exercisable for or convertible or
exchangeable into, directly or indirectly, Shares or securities convertible or
exchangeable into Shares, whether at the time of issuance or upon the passage of
time or the occurrence of some future event.

“Shares” means (i) the Common Stock held by the Holders as of the date hereof,
and (ii) and any other equity interests of the Company or equity interests in
any successor of the Company issued in respect of such shares by reason of or in
connection with any stock dividend, stock split, combination, reorganization,
recapitalization, conversion to another type of entity or similar event
involving a change in the capital structure of the Company. For purposes of this
Agreement, a Person shall be deemed to be a holder of Shares and such Shares
shall be deemed to be in existence whenever such Person has the right to acquire
such Shares (upon conversion, exchange or exercise in connection with a transfer
of securities or otherwise, but disregarding any restrictions or limitations
upon the exercise of such right other than vesting), whether or not such
acquisition has actually been effected, and such Person shall be entitled to
exercise the rights of a holder of Shares.

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the Commission on Form S-3 (or any successor form or other
appropriate form under the Securities Act) for an offering to be made on a
continuous or delayed basis pursuant to Rule 415 (or any similar rule that may
be adopted by the Commission) covering the Registrable Securities, as
applicable.

 

4



--------------------------------------------------------------------------------

“Sponsor” means AIM and Axar.

“Sponsor Registrable Securities” means the Shares owned or hereafter acquired by
a Sponsor, and any Shares into which Share Equivalents held by a Sponsor have
been converted, exchanged or acquired and any other securities issued or
issuable with respect to such securities by way of a stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or reorganization; provided, that any Sponsor Registrable Security
will cease to be a Sponsor Registrable Security when (a) a registration
statement covering such Sponsor Registrable Security has been declared effective
by the Commission and it has been disposed of pursuant to such effective
registration statement, (b) it is sold under circumstances in which all of the
applicable conditions of Rule 144 (or any similar provisions then in effect)
under the Securities Act are met, (c)(i) it has been otherwise transferred,
(ii) the Company has delivered a new certificate or other evidence of ownership
for it not bearing any restrictive legend and (iii) it may be resold without
subsequent registration under the Securities Act, or (d) it is held by a Person
that is not a Holder in accordance with the provisos to the definition of Holder
provided for herein.

“Suspension Period” has the meaning set forth in Section 9(b).

“Trading Market” means the principal national securities exchange on which
Registrable Securities are listed.

“Underwritten Offering” means an offering of Shares for cash (whether a
Requested Underwritten Offering or in connection with a public offering of
Shares by the Company, holders of Shares or both) in which Shares are sold to an
underwriter on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks, excluding an
offering relating solely to an employee benefit plan, an offering relating to a
transaction on Form S-4 or S-8 or an offering on any registration statement form
that does not permit secondary sales.

“Underwritten Offering Notice” has the meaning set forth in Section 2(d)(i).

“Underwritten Offering Piggyback Notice” has the meaning set forth in
Section 2(e)(iii).

“Underwritten Offering Piggyback Request” has the meaning set forth in
Section 2(e)(iii).

“Underwritten Piggyback Offering” has the meaning set forth in
Section 2(e)(iii).

“VWAP” per Share shall mean the volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page “DM <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading until the scheduled close of trading of the
primary trading session on such trading day (or if such volume-weighted average
price is unavailable, the closing price of one share of Common Stock on such
trading day as reported on the New York Stock Exchange’s website or the website
of the National Securities Exchange upon which the Common Stock are listed). If
the VWAP cannot be calculated for the Common Stock on a particular date on any
of the foregoing bases, the VWAP of the Common Stock on such date shall be the
fair market value as mutually determined in good faith by the Company and the
Demand Holders in a commercially reasonable manner.

 

5



--------------------------------------------------------------------------------

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms;
(b) references to Sections refer to Sections of this Agreement; (c) the terms
“include,” “includes,” “including” and words of like import shall be deemed to
be followed by the words “without limitation”; (d) the terms “hereof,” “hereto,”
“herein” or “hereunder” refer to this Agreement as a whole and not to any
particular provision of this Agreement; (e) unless the context otherwise
requires, the term “or” is not exclusive and shall have the inclusive meaning of
“and/or”; (f) defined terms herein will apply equally to both the singular and
plural forms and derivative forms of defined terms will have correlative
meanings; (g) references to any law or statute shall include all rules and
regulations promulgated thereunder, and references to any law or statute shall
be construed as including any legal and statutory provisions consolidating,
amending, succeeding or replacing the applicable law or statute; (h) references
to any Person include such Person’s successors and permitted assigns; and
(i) references to “days” are to calendar days unless otherwise indicated.

2. Registration.

(a) Form S-3 Shelf Registration Statement. As soon as reasonably practicable
after April 1, 2020 (or such later date on which the Company is eligible to use
Form S-3 to register Registrable Securities for sale by the Holders thereof),
the Company shall prepare and file with the Commission a Shelf Registration
Statement on Form S-3 and shall use all commercially reasonable efforts to cause
such Shelf Registration Statement to become effective under the Securities Act
within ninety (90) days after filing and to remain effective under the
Securities Act until all Registrable Securities covered by such Shelf
Registration Statement have been sold.

(b) Demand Registration.

(i) If the Company is not eligible to use Form S-3 to file a Shelf Registration
Statement by December 31, 2020, then each of AIM and Axar shall have the option
and right, exercisable by AIM once and Axar once, respectively, by delivering a
written notice to the Company (a “Demand Notice”), to require the Company to,
pursuant to the terms of and subject to the limitations contained in this
Agreement, prepare and file with the Commission a Registration Statement
registering the offering and sale of the number and type of Registrable
Securities on the terms and conditions specified in the Demand Notice, which may
include sales on a delayed or continuous basis pursuant to Rule 415 pursuant to
a Shelf Registration Statement (a “Demand Registration”). The Demand Notice must
set forth the number of Registrable Securities that the Initiating Holder(s)
intend to include in such Demand Registration and the intended methods of
disposition thereof. Notwithstanding anything to the contrary herein, in no
event shall the Company be required to effectuate a Demand Registration unless
the Registrable Securities of the Initiating Holder(s) and their respective
Affiliates to be included therein have an aggregate value, based on the VWAP for
the immediate and consecutive twenty trading day period prior to the date of the
Demand Notice, of at least $10 million (the “Minimum Amount”).

 

6



--------------------------------------------------------------------------------

(ii) Within forty-five (45) days after the receipt of the Demand Notice, the
Company shall, subject to the limitations of this
Section 2(b), file a Registration Statement in accordance with the terms and
conditions of the Demand Notice. The Company shall use all commercially
reasonable efforts to cause such Registration Statement to become and remain
effective under the Securities Act until all Registrable Securities covered by
such Registration Statement have been sold; provided that the Company shall not
be required to keep such Registration Statement in effect for a period of more
than 180 days if the Company is not then eligible to use Form S-3.

(iii) Subject to the other limitations contained in this Agreement, the Company
is not obligated hereunder to file any Registration Statement pursuant to a
Demand Registration if a Registration Statement covering all of the Registrable
Securities held by the Initiating Holder(s) shall have become and remains
effective under the Securities Act and is sufficient to permit offers and sales
of the number and type of Registrable Securities on the terms and conditions
specified in the Demand Notice in accordance with the intended timing and method
or methods of distribution thereof specified in the Demand Notice. No Demand
Registration shall be deemed to have occurred for purposes of this
Section 2(a)(iii) if the Registration Statement relating thereto does not become
effective or is not maintained effective for its entire Effectiveness Period, in
which case the Initiating
Holder(s) shall be entitled to a Demand Registration in lieu thereof.

(iv) A Holder may withdraw all or any portion of its Registrable Securities
included in a Demand Registration from such Demand Registration at any time
prior to the effectiveness of the applicable Registration Statement. Upon
receipt of a notice from an Initiating Holder that such Initiating Holder is
withdrawing an amount of its Registrable Shares such that the remaining amount
of Registrable Shares to be included in the Demand Registration is below the
Minimum Amount, the Company shall cease all efforts to secure effectiveness of
the applicable Registration Statement.

(c) Related Provisions.

(i) The Company may include in any Registration Statement filed pursuant to this
Section 2 other Company Securities for sale for its own account or for the
account of any other Person, subject to Section 2(f).

(ii) Subject to the limitations contained in this Agreement, the Company shall
effect any Demand Registration on such appropriate registration form of the
Commission (A) as shall be selected by the Company and (B) as shall permit the
disposition of the Registrable Securities in accordance with the intended method
or methods of disposition specified in the Demand Notice; provided that if the
Company becomes, and is at the time of its receipt of a Demand Notice, a WKSI,
the Demand Registration for any offering and selling of Registrable Securities
shall be effected pursuant to an Automatic Shelf Registration Statement, which
shall be on Form S-3 or any equivalent or successor form under the Securities
Act (if available to the Company). If at any time a Registration Statement on
Form S-3 is effective and a Holder provides written notice to the Company that
it intends to effect an offering of all or part of the Registrable Securities
included on such Registration Statement, the Company will amend or supplement
such Registration Statement as may be necessary in order to enable such offering
to take place.

 

7



--------------------------------------------------------------------------------

(iii) Without limiting Section 3, in connection with any Registration Statement
filed pursuant to and in accordance with this Section 2, the Company shall
(A) promptly prepare and file or cause to be prepared and filed (1) such
additional forms, amendments, supplements, prospectuses, certificates, letters,
opinions and other documents, as may be necessary or advisable to register or
qualify the securities subject to such Registration Statement, including under
the securities laws of such jurisdictions as the Holders shall reasonably
request; provided, however, that no such qualification shall be required in any
jurisdiction where, as a result thereof, the Company would become subject to
general service of process or to taxation or qualification to do business in
such jurisdiction solely as a result of registration and (2) such forms,
amendments, supplements, prospectuses, certificates, letters, opinions and other
documents as may be necessary to apply for listing or to list the Registrable
Securities subject to such Registration Statement on the Trading Market and
(B) do any and all other acts and things that may be reasonably necessary or
appropriate or reasonably requested by the Holders to enable the Holders to
consummate a public sale of such Registrable Securities in accordance with the
intended timing and method or methods of distribution thereof.

(iv) In the event a Holder transfers Registrable Securities included on a
Registration Statement filed pursuant to this Section 2 and such Registrable
Securities remain Registrable Securities following such transfer, at the request
of such Holder, the Company shall amend or supplement such Registration
Statement as may be necessary in order to enable such transferee to offer and
sell such Registrable Securities pursuant to such Registration Statement;
provided that in no event shall the Company be required to file a post-effective
amendment to the Registration Statement unless (A) such Registration Statement
includes only Registrable Securities held by the Holder, Affiliates of the
Holder or transferees of the Holder or (B) the Company has received written
consent therefor from a Person for whom Registrable Securities have been
registered on (but not yet sold under) such Registration Statement, other than
the Holder, Affiliates of the Holder or transferees of the Holder.

(d) Requested Underwritten Offering.

(i) Any Demand Holder(s) shall have the option and right, exercisable by
delivering written notice to the Company of its intention to distribute
Registrable Securities by means of an Underwritten Offering (an “Underwritten
Offering Notice”), to require the Company, pursuant to the terms of and subject
to the limitations of this Agreement, to effectuate a distribution of any or all
of its Registrable Securities by means of an Underwritten Offering pursuant to
the Registration Statement filed pursuant to Section 2(a) or Section 2(b) hereof
covering such Registrable Securities (a “Requested Underwritten Offering”).
Notwithstanding anything to the contrary herein, in no event shall: (i) the
Company be required to effectuate a Requested Underwritten Offering unless the
Registrable Securities of the Initiating Holder(s) and their respective
Affiliates to be included therein have an aggregate value, based on the VWAP for
the immediate and consecutive twenty trading day period prior to the date of the
Underwritten Offering Notice, of at least the Minimum Amount; (ii) each of the
Demand Holders be entitled to make more than two requests for Requested
Underwritten Offering pursuant to the foregoing provisions or (iii) more than
one Underwritten Offering Notice be given within any six-month period unless the
Requested Underwritten Offering contemplated by the earlier of the two
Underwritten Offering Notices has been closed or withdrawn other than at the
request of the Initiating Holder.

 

8



--------------------------------------------------------------------------------

(ii) The Underwritten Offering Notice must set forth the number of Registrable
Securities that such Holder intends to include in such Requested Underwritten
Offering. Upon receipt of a notice from an Initiating Holder that such
Initiating Holder is withdrawing an amount of its Registrable Shares such that
the remaining amount of Registrable Shares to be included in the Requested
Underwritten Offering is below the Minimum Amount, the Company shall have no
further obligation to effectuate such Requested Underwritten Offering. The
Managing Underwriter of a Requested Underwritten Offering shall be designated by
the Initiating Holder; provided, however, that such designated Managing
Underwriter shall be reasonably acceptable to the Company.

(e) Piggyback Registration and Piggyback Underwritten Offering.

(i) If the Company shall at any time propose to file a Registration Statement
under the Securities Act with respect to an offering of Shares (other than a
Registration Statement on Form S-4, Form S-8 or any successor forms thereto or
filed solely in connection with an exchange offer or any employee benefit or
dividend reinvestment plan), whether or not for its own account, including any
Demand Registration, then the Company shall promptly notify all Holders of such
proposal reasonably in advance of (and in any event at least ten Business Days
before) the anticipated filing date (the “Piggyback Registration Notice”),
provided, however, that in the event of a Registration Statement filed in
connection with an Underwritten Offering, the notice provisions of
Section 2(f)(iii) shall apply. The Piggyback Registration Notice shall offer
Holders the opportunity to include for registration in such Registration
Statement the number of Registrable Securities as they may request in writing (a
“Piggyback Registration”). The Company shall use all commercially reasonable
efforts to include in each such Piggyback Registration such Registrable
Securities for which the Company has received written requests for inclusion
therein (“Piggyback Registration Request”) within three Business Days after
sending the Piggyback Registration Notice, provided, however, that in the event
of a Registration Statement filed in connection with an Underwritten Offering,
the provisions of Section 2(f)(iii) shall apply with respect to requests for
inclusion; and provided further, that the Company shall not so notify any such
other Holder that has notified the Company (and not revoked such notice)
requesting that such Holder not receive notice from the Company of any proposed
Underwritten Offering; and provided further, that the Company shall not be
obligated to include Registrable Securities of any Holder in any such Piggyback
Registration unless the Registrable Securities included in such Holder’s
Piggyback Registration Request have an aggregate value, based on the VWAP for
the immediate and consecutive twenty trading day period prior to the date of the
Piggyback Registration Request, of at least $5 million.

(ii) Each Holder shall be permitted to withdraw all or part of such Holder’s
Registrable Securities from a Piggyback Registration by giving written notice to
the Company of its request to withdraw; provided that (A) such request must be
made in writing prior to the effectiveness of such Registration Statement and
(B) such withdrawal shall be irrevocable and, after making such withdrawal, a
Holder shall no longer have any right to include Registrable

 

9



--------------------------------------------------------------------------------

Securities in the Piggyback Registration as to which such withdrawal was made;
provided, however, that in the event of a Registration Statement filed in
connection with an Underwritten Offering, the withdrawal provisions of
Section 2(f)(iii) shall apply. Any withdrawing Holder shall continue to have the
right to include any Registrable Securities in any subsequent Registration
Statement or Registration Statement as may be filed by the Company with respect
to offerings of Shares, all upon the terms and conditions set forth herein.

(iii) If the Company shall at any time propose to conduct an Underwritten
Offering (including a Requested Underwritten Offering), whether or not for its
own account, then the Company shall promptly notify all Holders of such proposal
reasonably in advance of (and in any event at least five Business Days before or
two Business Days before in connection with a “bought deal” or Overnight
Underwritten Offering) the commencement of the offering, which notice shall set
forth the principal terms and conditions of the issuance, including the proposed
offering price (or range of offering prices), the anticipated filing date of the
related Registration Statement (if applicable) and the number of Shares that are
proposed to be registered (the “Underwritten Offering Piggyback Notice”);
provided, however, that the Company shall not so notify any such other Holder
that has notified the Company (and not revoked such notice) requesting that such
Holder not receive notice from the Company of any proposed Underwritten
Offering. Receipt of any Underwritten Offering Piggyback Notice required to be
provided in this Section 2(f)(iii) to Holders shall be kept confidential by the
Holder until such proposed Underwritten Offering is (i) publicly announced or
(ii) such Holder receives notice that such proposed Underwritten Offering has
been abandoned, which such notice shall be provided promptly by the Company to
each Holder. The Underwritten Offering Piggyback Notice shall offer Holders the
opportunity to include in such Underwritten Offering (and any related
registration, if applicable) the number of Registrable Securities as they may
request in writing (an “Underwritten Piggyback Offering”); provided, however,
that in the event that the Company proposes to effectuate the subject
Underwritten Offering pursuant to an effective Shelf Registration Statement of
the Company other than an Automatic Shelf Registration Statement, only
Registrable Securities of Holders which are subject to an effective Shelf
Registration Statement may be included in such Underwritten Piggyback Offering,
unless the Company is then able to file an Automatic Shelf Registration
Statement and in the reasonable judgment of the Company, the filing of the same
including Registrable Securities of Holders that are not otherwise included in
an effective Shelf Registration Statement would not have a material adverse
effect on the price, timing or distribution of the Shares in such Underwritten
Piggyback Offering. The Company shall use all commercially reasonable efforts to
include in each such Underwritten Piggyback Offering such Registrable Securities
for which the Company has received written requests for inclusion therein
(“Underwritten Offering Piggyback Request”) within three Business Days after
sending the Underwritten Offering Piggyback Notice (or one Business Day in
connection with a “bought deal” or Overnight Underwritten Offering); provided,
however, that the Company shall not be required to include in such Underwritten
Piggyback Offering a Holder’s Registrable Securities in the event such Holder,
together with its Affiliates, does not request for inclusion Registrable
Securities having an aggregate value, based on the VWAP for the immediate and
consecutive twenty trading day period prior to the Underwritten Offering
Piggyback Notice, of at least $5 million. Each Holder shall be permitted to
withdraw all or part of such Holder’s Registrable Securities from an
Underwritten Piggyback Offering at any time.

 

10



--------------------------------------------------------------------------------

(iv) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2(c) at any time in its sole discretion
whether or not any Holder has elected to include Registrable Securities in such
Registration Statement. The Registration Expenses of such withdrawn registration
shall be borne by the Company in accordance with Section 5 hereof.

(f) Priority in Underwritten Offerings. In connection with an Underwritten
Offering, if the Managing Underwriter of any such Underwritten Offering advises
the Company, and the Company advises the Holders in writing, that, in the
reasonable opinion of the Managing Underwriter, the total amount of Shares (or
securities convertible into or exercisable or exchangeable for Shares) that the
Holders and any other Persons (including the Company) intend to include in such
Underwritten Offering (and any related registration, if applicable) exceeds the
number that can be included in such Underwritten Offering without being likely
to have a material adverse effect on the price, timing or distribution of the
Shares offered or the market for the Shares (or securities convertible into or
exercisable or exchangeable for Shares), then the Shares to be included in such
Underwritten Offering (in each case subject to the other terms and provisions of
this Agreement) shall include the number of Shares that such Managing
Underwriter, in its reasonable opinion, advises the Company can be sold without
having such adverse effect, with such number to be allocated as follows (in each
case, with respect to such Persons that have validly requested to include shares
of Shares in such Underwritten Offering in accordance with this Agreement or
otherwise pursuant to rights of registration granted by the Company):

(i) if the offering was initiated for and on behalf of the Company:

(A) first, to the Company;

(B) second, to the Holders, pro rata in accordance with the number of
Registrable Securities then held by each such Holder; and

(C) third, to all other holders of Shares entitled to participate in such
Underwritten Offering, pro rata in accordance with the number of Shares then
held by such other holders;

(ii) in the case of a Requested Underwritten Offering:

(A) first, the Holders, pro rata based on the relative number of Registrable
Securities then held by each such Holder;

(B) second, to the Company; and

(C) third, pro rata among all other holders of Shares entitled to participate in
such Underwritten Offering, pro rata in accordance with the number of Shares
then held by such other holders;

(iii) if the offering was not initiated for and on behalf of the Company and was
initiated for and on behalf of any holder of registration rights (other than any
Holder):

 

11



--------------------------------------------------------------------------------

(A) first, to such other holders and the Holders, pro rata based on the number
of Shares held by such other holders and the Holders;

(B) second, to the Company; and

(C) third, pro rata among all other holders of Shares proposed to be included in
such offering based on the number of Shares held by such other holders.

3. Registration and Underwritten Offering Procedures.

The procedures to be followed by the Company and each Holder electing to sell
Registrable Securities in a Registration Statement pursuant to this Agreement,
and the respective rights and obligations of the Company and such Holders, with
respect to the preparation, filing and effectiveness of such Registration
Statement and the effectuation of any Underwritten Offering, are as follows:

(a) In connection with a Demand Registration, the Company will, at least five
Business Days prior to the anticipated filing of the Registration Statement and
any related Prospectus or any amendment or supplement thereto (other than, after
effectiveness of the Registration Statement, any filing made under the Exchange
Act that is incorporated by reference into the Registration Statement),
(i) furnish to such Holders copies of all such documents prior to filing and
(ii) use all commercially reasonable efforts to address in each such document
when so filed with the Commission such comments as such Holders reasonably shall
propose prior to the filing thereof.

(b) In connection with a Piggyback Registration, Underwritten Piggyback Offering
or a Requested Underwritten Offering, the Company will, at least three Business
Days (or one Business Day in the case of any Overnight Underwritten Offering or
“bought deal”) prior to the anticipated filing of any initial Registration
Statement that identifies the Holders and any related Prospectus or any
amendment or supplement thereto, as applicable, (i) furnish to such Holders
copies of any such Registration Statement or related Prospectus or amendment or
supplement thereto that identify the Holders and any related Prospectus or any
amendment or supplement thereto prior to filing and (ii) use all commercially
reasonable efforts to address in each such document when so filed with the
Commission such comments as such Holders reasonably shall propose prior to the
filing thereof.

(c) The Company will use all commercially reasonable efforts to as promptly as
reasonably practicable (i) prepare and file with the Commission such amendments,
including post-effective amendments, and supplements to each Registration
Statement and the Prospectus used in connection therewith as may be necessary
under applicable law to keep such Registration Statement continuously effective
with respect to the disposition of all Registrable Securities covered thereby
for its Effectiveness Period and, subject to the limitations contained in this
Agreement, prepare and file with the Commission such additional Registration
Statements in order to register for resale under the Securities Act all of the
Registrable Securities held by the Holders; (ii) cause the related Prospectus to
be amended or supplemented by any required prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; and (iii) respond

 

12



--------------------------------------------------------------------------------

to any comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably practicable
provide such Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to such
Holders as selling stockholders but not any comments that would result in the
disclosure to such Holders of material and non-public information concerning the
Company.

(d) The Company will comply with the provisions of the Securities Act and the
Exchange Act with respect to the Registration Statements and the disposition of
all Registrable Securities covered by each Registration Statement.

(e) The Company will notify such Holders who are included in a Registration
Statement as promptly as reasonably practicable: (i)(A) when a Prospectus or any
prospectus supplement or post-effective amendment to a Registration Statement in
which such Holder is included has been filed; (B) when the Commission notifies
the Company whether there will be a “review” of the applicable Registration
Statement and whenever the Commission comments in writing on such Registration
Statement (in which case the Company shall provide true and complete copies
thereof and all written responses thereto to each of such Holders that pertain
to such Holders as selling stockholders); and (C) with respect to each
applicable Registration Statement or any post-effective amendment thereto, when
the same has been declared effective; (ii) of any request by the Commission or
any other federal or state governmental authority for amendments or supplements
to such Registration Statement or Prospectus or for additional information that
pertains to such Holders as sellers of Registrable Securities; (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of
such Registration Statement covering any or all of the Registrable Securities or
the initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
any statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (provided, however,
that no notice by the Company shall be required pursuant to this clause (v) in
the event that the Company either promptly files a prospectus supplement to
update the Prospectus or a Form 8-K or other appropriate Exchange Act report
that is incorporated by reference into the Registration Statement, which in
either case, contains the requisite information that results in such
Registration Statement no longer containing any untrue statement of material
fact or omitting to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading).

(f) The Company will use all commercially reasonable efforts to avoid the
issuance of or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as promptly as reasonably practicable,
or if any such order or suspension is made effective during any Blackout Period
or Suspension Period, as promptly as reasonably practicable after such Blackout
Period or Suspension Period is over.

 

13



--------------------------------------------------------------------------------

(g) During the Effectiveness Period, the Company will furnish to each such
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Holder (including those incorporated by reference) promptly after the
filing of such documents with the Commission; provided, that the Company will
not have any obligation to provide any document pursuant to this clause that is
available on the Commission’s EDGAR system.

(h) The Company will promptly deliver to each Holder, without charge, as many
copies of each Prospectus or Prospectuses (including each form of prospectus)
authorized by the Company for use and each amendment or supplement thereto as
such Holder may reasonably request during the Effectiveness Period. Subject to
the terms of this Agreement, including Section 9(b), the Company consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.

(i) The Company will cooperate with such Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free of all restrictive legends indicating that the
Registrable Securities are unregistered or unqualified for resale under the
Securities Act, Exchange Act or other applicable securities laws, and to enable
such Registrable Securities to be in such denominations and registered in such
names as any such Holder may request in writing. In connection therewith, if
required by the Company’s transfer agent, the Company will promptly, after the
Effective Date, cause an opinion of counsel as to the effectiveness of the
Registration Statement to be delivered to and maintained with its transfer
agent, together with any other authorizations, certificates and directions
required by the transfer agent which authorize and direct the transfer agent to
issue such Registrable Securities without any such legend upon sale by the
Holder of such Registrable Securities under the Registration Statement.

(j) Upon the occurrence of any event contemplated by Section 3(e)(v), as
promptly as reasonably practicable, the Company will prepare a supplement or
amendment, including a post-effective amendment, if required by applicable law,
to the affected Registration Statement or a supplement to the related Prospectus
or any document incorporated or deemed to be incorporated therein by reference,
and file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

14



--------------------------------------------------------------------------------

(k) With respect to Underwritten Offerings, subject to the right of a Holder to
withdraw such Holder’s Registrable Securities from an Underwritten Offering in
accordance with the terms of this Agreement, (i) the right of any Holder to
include such Holder’s Registrable Securities in an Underwritten Offering shall
be conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein, (ii) each Holder participating in such Underwritten
Offering agrees to enter into an underwriting agreement in customary form and
sell such Holder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled to select the
Managing Underwriter hereunder and (iii) each Holder participating in such
Underwritten Offering agrees to complete and execute all questionnaires, powers
of attorney, indemnities, underwriting agreements and other documents
customarily and reasonably required of selling stockholders under the terms of
such underwriting arrangements. The Company hereby agrees with each Holder that,
in connection with any Underwritten Offering in accordance with the terms
hereof, it will negotiate in good faith and execute all indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, including using all commercially reasonable
efforts to procure customary legal opinions and auditor “comfort” letters.

(l) For a reasonable period prior to the filing of any Registration Statement
and throughout the Effectiveness Period, the Company will make available, upon
reasonable notice at the Company’s principal place of business or such other
reasonable place, for inspection during normal business hours by a
representative or representatives of the selling Holders, the Managing
Underwriter and any attorneys or accountants retained by such selling Holders or
underwriters, all such financial and other information and books and records of
the Company, and cause the officers, employees, counsel and independent
certified public accountants of the Company to respond to such inquiries, as
shall be reasonably necessary (and in the case of counsel, not violate an
attorney-client privilege in such counsel’s reasonable belief) to conduct a
reasonable investigation within the meaning of Section 11 of the Securities Act;
provided, however, that any information that is not generally publicly available
at the time of delivery of such information shall be kept confidential by such
Persons unless disclosure of such information is required by court or
administrative order or, in the opinion of counsel to such Person, law, in which
case, such Person shall be required to give the Company written notice of the
proposed disclosure prior to such disclosure and, if requested by the Company,
assist the Company (at the Company’s expense) in seeking to prevent or limit the
proposed disclosure.

(m) In connection with any Requested Underwritten Offering, the Company will use
all commercially reasonable efforts to take such actions as the Holders
reasonably request in order to expedite or facilitate the disposition of the
Registrable Securities subject to such Requested Underwritten Offering and to
cause appropriate officers and employees to be available, on a customary basis
and upon reasonable notice, to meet with prospective investors in presentations,
meetings and “road shows”.

(n) Each Holder agrees to furnish to the Company any other information regarding
the Holder and the distribution of such securities as the Company reasonably
determines is required to be included in any Registration Statement or any
Prospectus or prospectus supplement relating to an Underwritten Offering.

(o) Notwithstanding any other provision of this Agreement, the Company shall not
be required to file a Registration Statement (or any amendment thereto) or
effect a Requested Underwritten Offering (or, if the Company has filed a Shelf
Registration Statement and has included Registrable Securities therein, the
Company shall be entitled to suspend the offer and sale

 

15



--------------------------------------------------------------------------------

of Registrable Securities pursuant to such Registration Statement) for a period
of up to 60 days if (i) the Company is pursuing an acquisition, merger,
reorganization, disposition or other similar transaction and the Company
determines in good faith and on the advice of counsel that the Company’s ability
to pursue or consummate such a transaction would be materially and adversely
affected by any required disclosure of such transaction in such Registration
Statement or (ii) the Company has experienced some other material non-public
event, the disclosure of which at such time, in the good faith judgment of the
Company, would materially and adversely affect the Company or (iii) the Board
determines such registration would render the Company unable to comply with
applicable securities laws (any such period, a “Blackout Period”).
Notwithstanding anything to the contrary in this Agreement, in no event shall
any Blackout Periods, any Suspension Periods and any Holder Lock-Up Periods
collectively continue for more than 120 days in the aggregate during any
12-month period.

(p) In connection with an Underwritten Offering, the Company shall use all
commercially reasonable efforts to provide to each Holder named as a selling
securityholder in any Registration Statement a copy of any auditor “comfort”
letters or customary legal opinions, in each case that have been provided to the
Managing Underwriter in connection with the Underwritten Offering, not later
than the Business Day prior to the Effective Date. In connection with any
Underwritten Offering by the Company or any Holder of Registrable Securities
effected pursuant to this Agreement, each Holder of Registrable Securities
agrees not to effect any public sale or distribution of securities similar to
those being registered or of any securities convertible into or exchangeable or
exercisable for such securities or hedging or other derivative transactions
relating to the Registrable Securities, including a sale pursuant to Rule 144
under the Securities Act, during the period beginning 14 days prior to the
expected date of “pricing” of such offering and continuing for a period that is
the same as required in any “lock-up” agreement with the underwriters in such
Underwritten Offering, provided such period is not to exceed 90 days with
respect to any offering, beginning on the date of such final prospectus (or
prospectus supplement if the offering is made pursuant to a Shelf Registration
Statement) except as part of such registration (the “Holder Lock-Up Period”). If
and to the extent requested by the Managing Underwriter(s), each such Holder of
Registrable Securities agrees to execute an agreement to the foregoing effect
with the Underwriters for such offering on such terms as the Managing
Underwriter(s) shall reasonably request (with such modification as reasonably
requested by such Managing Underwriter(s) to take into consideration then
customary market terms or any other existing rules of an applicable securities
exchange regarding research analyst publications). Notwithstanding the
foregoing, subject to applicable securities laws and the restrictions contained
in the Company’s certificate of incorporation, a Sponsor may transfer any
securities of the Company as follows: (i) as a transfer or distribution or
exchange to Affiliates of a Sponsor, provided that such Affiliates agree to be
bound in writing by the same restrictions set forth in this Section 3; or
(ii) with respect to sales of securities acquired in the open market.

4. No Inconsistent Agreements; Additional Rights. The Company shall not
hereafter enter into, and is not currently a party to, any agreement with
respect to its securities that is superior to or inconsistent with or that in
any way violates or subordinates rights granted to the Holders by this
Agreement.

 

16



--------------------------------------------------------------------------------

5. Registration Expenses. All Registration Expenses incident to the Parties’
performance of or compliance with their respective obligations under this
Agreement or otherwise in connection with any Demand Registration, Requested
Underwritten Offering, Piggyback Registration or Underwritten Piggyback Offering
(in each case, excluding any Selling Expenses) shall be borne by the Company,
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. “Registration Expenses” shall include, without limitation, (i) all
registration and filing fees (including fees and expenses (A) with respect to
filings required to be made with the Trading Market and (B) in compliance with
applicable state securities or “Blue Sky” laws), (ii) printing expenses
(including expenses of printing certificates for Company Securities and of
printing Prospectuses if the printing of Prospectuses is reasonably requested by
a Holder of Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel, auditors and accountants for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, (vi) fees and expenses of
all other Persons retained by the Company in connection with the consummation of
the transactions contemplated by this Agreement, (vii) the fees and expenses of
one law firm of national standing selected by the Holders owning the majority of
the Registrable Securities to be included in any such registration or offering
and (viii) all expenses relating to marketing the sale of the Registrable
Securities, including expenses related to conducting a “road show.” In addition,
the Company shall be responsible for all of its expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including expenses payable to third parties and including all salaries and
expenses of their officers and employees performing legal or accounting duties),
the expense of any annual audit and the fees and expenses incurred in connection
with the listing of the Registrable Securities on the Trading Market.

6. Indemnification.

(a) The Company shall indemnify and hold harmless each Holder, its Affiliates
and each of their respective officers and directors and any agent thereof
(collectively, “Holder Indemnified Persons”), to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, joint or several, costs (including reasonable costs of preparation
and reasonable attorneys’ fees) and expenses, judgments, fines, penalties,
interest, settlements or other amounts arising from any and all claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, in which any Holder Indemnified Person may be involved, or is
threatened to be involved, as a party or otherwise, under the Securities Act or
otherwise (collectively, “Losses”), as incurred, arising out of or relating to
(i) any untrue or alleged untrue statement of a material fact contained in any
Registration Statement under which any Registrable Securities were registered,
in any preliminary prospectus (if the Company authorized the use of such
preliminary prospectus prior to the Effective Date), or in any summary or final
prospectus or free writing prospectus (if such free writing prospectus was
authorized for use by the Company) or in any amendment or supplement thereto (if
used during the period the Company is required to keep the Registration
Statement current), or arising out of, based upon or resulting from the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements made therein, in the light of the

 

17



--------------------------------------------------------------------------------

circumstances in which they were made, not misleading or (ii) any violation or
alleged violation by the Company of this Agreement, the Securities Act or the
Exchange Act; provided, however, that the Company shall not be liable to any
Holder Indemnified Person to the extent that any such claim arises out of an
untrue or alleged untrue statement or omission or alleged omission made in such
Registration Statement, such preliminary, summary or final prospectus or free
writing prospectus or such amendment or supplement, in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Holder Indemnified Person specifically for use in the preparation thereof.
The Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement. This indemnity shall be in addition
to any liability the Company may otherwise have and shall remain in full force
and effect regardless of any investigation made by or on behalf of such Holder
Indemnified Person or any indemnified party and shall survive the transfer of
such securities by such Holder. Notwithstanding anything to the contrary herein,
this Section 6 shall survive any termination or expiration of this Agreement
indefinitely.

(b) In connection with any Registration Statement in which a Holder
participates, such Holder shall, severally and not jointly, indemnify and hold
harmless the Company, its subsidiaries and each of their respective officers,
directors, managers, governors and agents, to the fullest extent permitted by
applicable law, from and against any and all Losses as incurred, to the extent
arising out of any untrue or alleged untrue statement of a material fact
contained in any such Registration Statement, in any preliminary prospectus (if
used prior to the Effective Date of such Registration Statement), or in any
summary or final prospectus or free writing prospectus or in any amendment or
supplement thereto (if used during the period the Company is required to keep
the Registration Statement current), or arising out of, based upon or resulting
from the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements made therein, in the
light of the circumstances in which they were made, not misleading, but only to
the extent that the same are made in reliance and in conformity with information
relating to the Holder furnished in writing to the Company by such Holder for
use therein. This indemnity shall be in addition to any liability such Holder
may otherwise have and shall remain in full force and effect regardless of any
investigation made by or on behalf of the Company or any indemnified party. In
no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the proceeds received by such Holder from the
sale of the Registrable Securities giving rise to such indemnification
obligation.

(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim or there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent will not be unreasonably withheld). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel (in addition to any local

 

18



--------------------------------------------------------------------------------

counsel) for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party there may
be one or more legal or equitable defenses available to such indemnified party
that are in addition to or may conflict with those available to another
indemnified party with respect to such claim. Failure to give prompt written
notice shall not release the indemnifying party from its obligations hereunder.

(d) If the indemnification provided for in this Section 6 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any Losses referred to herein, the indemnifying party, in lieu of indemnifying
such indemnified party thereunder, shall to the extent permitted by applicable
law contribute to the amount paid or payable by such indemnified party as a
result of such Losses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party, on the one hand, and of the
indemnified party, on the other, in connection with the untrue or alleged untrue
statement of a material fact or the omission to state a material fact that
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by a court of law by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, that in no event shall any contribution by a Holder hereunder exceed
the net proceeds from the offering received by such Holder.

7. Facilitation of Sales Pursuant to Rule 144.

(a) To the extent it shall be required to do so under the Exchange Act, the
Company shall timely file the reports required to be filed by it under the
Exchange Act or the Securities Act (including the reports under Sections 13 and
15(d) of the Exchange Act referred to in subparagraph (c)(1) of Rule 144), and
shall take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable the Holders to sell Registrable
Securities without registration under the Securities Act within the limitations
of the exemption provided by Rule 144. Upon the request of any Holder in
connection with that Holder’s sale pursuant to Rule 144, the Company shall
deliver to such Holder a written statement as to whether it has complied with
such requirements.

8. Information Rights in Private Sale.

(a) If any Demand Holders who then hold in the aggregate a minimum of 15% of the
Company’s outstanding Common Stock on a fully diluted basis, including
(i) conversion or exercise of all securities convertible into or exercisable for
Common Stock, (ii) exercise of all outstanding options and warrants to purchase
Common Stock and (iii) issuance of all unvested shares of Common Stock that
remain subject to forfeiture pursuant to the terms of the award thereof (such
Demand Holders, for purposes of this Section 8, being herein called the
“Disposing Holders”) propose to transfer in a private transaction Registrable
Securities having a an aggregate value, based on the VWAP for the immediate and
consecutive twenty trading day period prior to the date on which such Disposing
Holders first request the access hereinafter described with respect to such
proposed transfer in excess of $5,000,000, then the Company shall afford to such
Disposing Holders, such prospective transferees and their respective counsel,
accountants, lenders

 

19



--------------------------------------------------------------------------------

and other representatives, full access during normal business hours to the
properties, books, contracts, records and management of the Company in order
that such parties may have full opportunity to make such investigations as they
shall desire to make of the Company and shall, upon request, promptly furnish to
such parties all other information concerning the Company as such parties may
reasonably request in connection with such prospective transfer, in each case
subject to such confidentiality restrictions or obligations as the Company may
reasonably require; provided, however, that any such investigation shall be
conducted in such a manner as not to interfere unreasonably with the Company’s
business and operations.

9. Miscellaneous

(a) Remedies. In the event of actual or potential breach by the Company of any
of its obligations under this Agreement, each Holder, in addition to being
entitled to exercise all rights granted by law and under this Agreement,
including recovery of damages, will be entitled to specific performance of its
rights under this Agreement. The Company agrees that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and further agrees that, in the
event of any action for specific performance in respect of such breach, it shall
waive the defense that a remedy at law would be adequate.

(b) Discontinued Disposition. Subject to the last sentence of Section 3(o), each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in clauses (ii) through (v) of Section 3(e),
such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder’s receipt of the
copies of the supplemental Prospectus or amended Registration Statement as
contemplated by Section 3(j) or until it is advised in writing by the Company
that the use of the applicable Prospectus may be resumed, and, in either case,
has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement (a “Suspension Period”). The Company may provide
appropriate stop orders to enforce the provisions of this Section 9(b).

(c) Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Demand
Holders (if the Demand Holders then own Registrable Securities); provided,
however, that any amendment that has a disproportionate adverse effect on the
rights of, or imposes additional obligations on, the Holders other than the
Demand Holders (relative to the Demand Holders) shall require the consent of
such Holders other than the Demand Holders that hold in the aggregate at least
50% of the Registrable Securities then held by such Holders (if such Holders
then own Registrable Securities). The Holders acknowledge and agree that any
Person that becomes a Holder shall have the rights and obligations set forth in
this Agreement and that such Person becoming a Holder shall be deemed not to be
an amendment to this Agreement. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

20



--------------------------------------------------------------------------------

(d) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile or electronic mail as
specified in this Section 9(d) prior to 5:00 p.m. Central Time on a Business
Day, (ii) the Business Day after the date of transmission, if such notice or
communication is delivered via facsimile or electronic mail as specified in this
Agreement later than 5:00 p.m. Eastern Time on any date and earlier than 11:59
p.m. Eastern Time on such date, (iii) the Business Day following the date of
mailing, if sent by nationally recognized overnight courier service and
(iv) upon actual receipt by the Party to whom such notice is required to be
given. The address for such notices and communications shall be as follows:

 

If to the Company:    StoneMor Inc.    3600 Horizon Boulevard    Trevose, PA
19053    Attn:     Austin K. So   

     SVP, Chief Legal Officer & Secretary

   Email: aso@stonemor.com If to any Person who is then the registered Holder:
   To the address of such Holder as it appears in the applicable register for
the Registrable Securities or such other address as may be designated in writing
by such Holder (including on the signature pages hereto).

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective heirs, executors,
administrators, successors, legal representatives and permitted assigns. Except
as provided in this Section 9(e), this Agreement, and any rights or obligations
hereunder, may not be assigned without the prior written consent of the Company
(acting through the Board) and the Holders. Notwithstanding anything in the
foregoing to the contrary, the rights of a Holder pursuant to this Agreement
with respect to all or any portion of its Registrable Securities may be assigned
without such consent (but only with all related obligations) with respect to
such Registrable Securities (and any Registrable Securities issued as a dividend
or other distribution with respect to, in exchange for or in replacement of such
Registrable Securities) by such Holder to a transferee of such Registrable
Securities; provided (i) the Company is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the Registrable Securities with respect to which such
registration rights are being assigned and (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Agreement. The Company may not assign its rights or obligations hereunder
without the prior written consent of the Holders.

(f) No Third Party Beneficiaries. Nothing in this Agreement, whether express or
implied, shall be construed to give any Person, other than the parties hereto or
their respective successors and permitted assigns, any legal or equitable right,
remedy, claim or benefit under or in respect of this Agreement.

 

21



--------------------------------------------------------------------------------

(g) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile or electronic mail
transmission, such signature shall create a valid binding obligation of the
Party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such signature delivered by facsimile or
electronic mail transmission were the original thereof.

(h) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York. Each of the Parties irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in in the Borough of
Manhattan in the City of New York and the United States District Court for the
Southern District of New York for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each Party anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement. Each of
the Parties irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HEREBY WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

(i) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties shall use their
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the Parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(k) Entire Agreement. This Agreement constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes all prior
contracts or agreements with respect to the subject matter hereof and the
matters addressed or governed hereby, whether oral or written.

(l) Termination. The provisions of this Agreement shall terminate and be of no
further force or effect as to any Holder, when all Registrable Securities held
by such Holder no longer constitute Registrable Securities; provided that the
provisions of Section 6 of this Agreement shall survive for any sales of
Registrable Securities prior to such date.

[THIS SPACE LEFT BLANK INTENTIONALLY]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

    COMPANY:     By:  

/s/ Austin K. So

    Name:   Austin K. So     Title:   Senior Vice President, Chief Legal Officer
and Secretary

 

23



--------------------------------------------------------------------------------

HOLDERS: SMP SPV LLC By: Axar Capital Management, LP, its Investment Manager By:
 

/s/ Andrew M. Axelrod

Name:   Andrew Axelrod Title:   Authorized Signatory Address for notice: c/o
Axar Capital Management, LP 1330 Avenue of the Americas, 30th Floor New York, NY
10019 Attention: Andrew Axelrod Electronic mail: aaxelrod@axarcapital.com STAR V
PARTNERS LLC By: Axar Capital Management, LP, its Investment Manager By:  

/s/ Andrew M. Axelrod

Name:   Andrew Axelrod Title:   Authorized Signatory Address for notice: c/o
Axar Capital Management, LP 1330 Avenue of the Americas, 30th Floor New York, NY
10019 Attention: Andrew Axelrod Electronic mail: aaxelrod@axarcapital.com



--------------------------------------------------------------------------------

BLACKWELL PARTNERS LLC – SERIES E, solely with respect to the assets for which
Axar Capital Management LP acts as its Investment Manager By: Axar Capital
Management, LP, its Investment Manager By:  

/s/ Andrew M. Axelrod

Name:   Andrew Axelrod Title:   Authorized Signatory Address for notice: c/o
Axar Capital Management, LP 1330 Avenue of the Americas, 30th Floor New York, NY
10019 Attention: Andrew Axelrod Electronic mail: aaxelrod@axarcapital.com AXAR
MASTER FUND FH SPV LLC By: Axar Capital Management, LP, its Investment Manager
By:  

/s/ Andrew M. Axelrod

Name:   Andrew Axelrod Title:   Authorized Signatory Address for notice: c/o
Axar Capital Management, LP 1330 Avenue of the Americas, 30th Floor New York, NY
10019 Attention: Andrew Axelrod Electronic mail: aaxelrod@axarcapital.com



--------------------------------------------------------------------------------

AMERICAN CEMETERIES INFRASTRUCTURE INVESTORS, LLC By:   AIM Universal Holdings,
LLC   its Managing Member By:  

/s/ Robert B. Hellman, Jr.

Name:   Robert B. Hellman, Jr. Title:   Managing Member Address for notice:
American Cemeteries Infrastructure Investors, LLC 950 Tower Lane, Suite 800,
Foster City, CA 94404 Electronic mail: bhellman@aimlp.com STONEMOR GP HOLDINGS,
LLC By:  

/s/ Robert B. Hellman, Jr.

Name:   Robert B. Hellman, Jr. Title:   Authorized Person Address for notice:
StoneMor GP Holdings, LLC 950 Tower Lane, Suite 800, Foster City, CA 94404
Electronic mail: bhellman@aimlp.com